UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOYCE P. WEBSTER,                        
                            Plaintiff,
                and
GEORGIA V. BETHEA,
                Plaintiff-Appellant,
                 v.
BLACK & DECKER (U.S.)
INCORPORATED, d/b/a Black &                      No. 01-1946
Decker, Incorporated, d/b/a The
Black & Decker Corporation,
                Defendant-Appellee,
                and
METROPOLITAN LIFE INSURANCE
COMPANY, d/b/a Met Disability,
d/b/a MetLife, Incorporated,
                          Defendant.
                                         
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                          (CA-97-1036-1)

                      Argued: February 27, 2002

                       Decided: April 10, 2002

        Before WIDENER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                    BETHEA v. BLACK & DECKER
                            COUNSEL

ARGUED: Kathleen G. Sumner, LAW OFFICES OF KATHLEEN
G. SUMNER, Greensboro, North Carolina, for Appellant. Susanna
Knutson Gibbons, POYNER & SPRUILL, Raleigh, North Carolina,
for Appellee. ON BRIEF: David L. Woodard, POYNER &
SPRUILL, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Appellant Georgia V. Bethea initiated this ERISA civil action in
1997 against Black & Decker (U.S.), Incorporated ("Black &
Decker"), maintaining that her claim for disability benefits had been
improperly denied. The district court for the Middle District of North
Carolina granted summary judgment to Black & Decker, thereby
affirming the denial of Ms. Bethea’s benefits claim. Ms. Bethea has
appealed the court’s ruling, asserting that the award of summary judg-
ment was inappropriate. As explained below, we find her assertions
to be without merit, and we affirm.

                                  I.

                                 A.

   Georgia Bethea began working for Black & Decker as a temporary
employee in December 1983. In April 1984, she became a permanent
employee, and she thereby became eligible for group insurance bene-
fits offered through Black & Decker. As such, in May 1984, she com-
pleted the necessary enrollment forms to qualify for those benefits,
including an application for The Black & Decker Long Term Disabil-
ity Plan (the "Plan"). Ms. Bethea continued her employment with
                      BETHEA v. BLACK & DECKER                           3
Black & Decker through June 1992, remaining a covered participant
under the Plan during that period.

   In June 1992, after being diagnosed with discognenic disease cervi-
cal and lumbar, post anterior cervical discectomy, carpal tunnel syn-
drome, high blood pressure, occipital neuralgia, depression, chronic
pain, and thyroid condition, Ms. Bethea left her Black & Decker
employment and filed a claim for disability benefits under the Plan.1
After review, her claim was approved by Black & Decker’s Plan
Administrator, and, in December 1992, according to the terms of the
Plan, Black & Decker commenced paying Ms. Bethea long-term dis-
ability benefits ("LTD Benefits").2 The LTD Benefits continued
through January 23, 1997; however, the Plan then ceased its payments
to Ms. Bethea because the Plan Administrator determined that she
was no longer disabled under the terms of the Plan.

                                    B.

   The Plan is an employee welfare benefit plan within the meaning
of the Employee Retirement Income Security Act (ERISA), 29 U.S.C.
§ 1001 et seq. Black & Decker funds the Plan, and it also acts as Plan
Administrator. The Plan grants, inter alia, the Plan Manager (an indi-
vidual, normally Black & Decker’s Vice President of Benefits, desig-
nated by the Plan Administrator), "the sole and absolute discretion"
to "[i]nterpret the [P]lan" and to "decide all questions concerning the
[P]lan," including benefit eligibility. The Plan further provides that
"[t]he determination of whether or not a Participant has a Disability
or continues to have a Disability shall be made by the Plan Manager,
or . . . by the Claims Administrator."3 Decisions adverse to plan par-
  1
     The terminology "discognenic disease cervical and lumbar" denotes
a disorder involving a disk situated between two vertebrae in the neck
and in the back. The term "occipital neuralgia" refers to a clinical com-
plex of pain, tenderness, tightness, and vasomotor instability which is the
result of neck trauma.
   2
     Under the terms of the Plan, Ms. Bethea received weekly indemnity
benefits between June 1992 and December 1992, while her LTD Benefits
claim was being considered and prior to its approval.
   3
     The Plan authorizes the Plan Administrator to delegate to a Claims
Administrator certain administrative functions. In this case, Metropolitan
Life Insurance Company served as the Claims Administrator.
4                      BETHEA v. BLACK & DECKER
ticipants are appealable to an Appeals Committee, which is comprised
of the Plan Manager and "one or more persons designated by the Plan
Administrator to serve on such Committee." The decisions of the
Appeals Committee are non-appealable as an administrative matter
and are binding on all parties.

   Under the Plan, eligibility for LTD Benefits is predicated upon a
plan participant having a non-excluded disability. The Plan defines
"disability," during the first thirty months after a claim is filed, as "the
complete inability . . . of a Participant to engage in his regular occu-
pation with the Employer."4 (emphasis added). After thirty months of
disability, however, the Plan redefines the term, in a more restrictive
manner, to mean the "complete inability . . . of a participant to engage
in any gainful occupation or employment with any employer for
which the Employee is, as of his Disability Date, reasonably qualified
by education, experience, or training." (emphasis added). The Plan
provides that LTD Benefits shall terminate, inter alia, when the "Plan
Manager determines . . . [that] the Disabled Participant no longer sat-
isfies the [Plan’s] definition of Disability." In addition, the Plan con-
ditions the continued payment of LTD Benefits upon a plan
participant, "at least once each year and . . . at any other reasonable
time," submitting "medical and non-medical documentation" to the
Plan Administrator and agreeing to undergo "an independent medical
examination . . . by one or more qualified physicians selected by the
Plan Manager."

                                    C.

   In May 1996, as required by the Plan, Ms. Bethea’s physician, Dr.
Pantelakos, submitted medical documentation to the Plan Administra-
tor which concluded that Ms. Bethea remained totally disabled from
working in any occupation (the "Pantelakos Medical Opinion"). At
approximately the same time, the Plan Manager requested that Ms.
Bethea undergo an independent medical examination, which was con-
ducted on May 1, 1996, by a Dr. Ciliberto, an orthopaedic surgeon.
In June 1996, Dr. Ciliberto issued his report on Ms. Bethea’s condi-
    4
   The thirty-month period runs from the time the claim is filed, not
from the time it is allowed. Therefore, in Ms. Bethea’s case, the thirty-
month period began running in June 1992.
                      BETHEA v. BLACK & DECKER                           5
tion (the "Ciliberto Medical Opinion"), concluding that she had "sig-
nificant discognenic disease, [and] she certainly should not be
employed in work that requires strenuous exertional efforts." Dr. Cili-
berto, however, further opined that Ms. Bethea "on a physical basis
is qualified for a wide scope of supervisory and very light work activ-
ities." Thereafter, the Plan ordered a vocational assessment of Ms.
Bethea’s medical records. This assessment was performed on July 26,
1996, and it identified twenty-five jobs that Ms. Bethea was able to
perform (the "Vocational Assessment").

  In August 1996, the Claims Administrator determined that Ms.
Bethea no longer had a disability under the Plan because she did not
suffer from a complete inability to engage in any gainful occupation
with any employer.5 Accordingly, on August 27, 1996, it notified Ms.
Bethea of this determination, and that her "claim for Long Term Dis-
ability benefits [would terminate] effective October 1, 1996."

   In September 1996, Dr. Pantelakos wrote a "to whom it may con-
cern" letter advising that he considered the denial of Ms. Bethea’s
LTD Benefits "unrealistic," stating that "[t]he only type of work that
[Ms. Bethea] could do would be . . . for two or three hours a day at
a sedentary desk-type job" (the "Pantelakos Letter"). Thereafter, in
October 1996, Ms. Bethea appealed the termination of her LTD Bene-
fits under the Plan. Upon consideration of her appeal, the Plan Man-
ager, on January 23, 1997, notified Ms. Bethea that the Plan
Administrator had decided to uphold the initial decision to terminate
her LTD Benefits because she was not disabled under the Plan.

                                    D.

  Having exhausted her appeal rights under the Plan, Ms. Bethea, on
October 6, 1997, filed suit in the Middle District of North Carolina,
pursuant to 29 U.S.C. § 1132, against Black & Decker, Metropolitan
Life Insurance Co. (MetLife), and CIGNA Healthcare of NC, Inc.
  5
   The parties agree that starting in January 1995 the Plan’s post-thirty-
month definition of disability applied to Ms. Bethea, i.e., to be disabled
Ms. Bethea had to have the "complete inability . . . to engage in any gain-
ful occupation or employment with any employer for which the
Employee is . . . reasonably qualified."
6                    BETHEA v. BLACK & DECKER
(CIGNA), alleging, inter alia, that her LTD Benefits had been
improperly terminated. Thereafter, Black & Decker filed a counter-
claim against Ms. Bethea, seeking to recover an overpayment of bene-
fits under the terms of the Plan. On June 21, 2001, with cross-motions
for summary judgment pending, the district court granted Black &
Decker’s motion for summary judgment, awarded Black & Decker
the sum of $8,338.76 on its counterclaim, and dismissed, with the par-
ties’ agreement, Ms. Bethea’s case against MetLife and CIGNA.
Bethea v. Black & Decker (U.S.) Inc., Judgment, 1:97CV1036
(M.D.N.C. June 29, 2001).

  On June 29, 2001, Ms. Bethea filed a timely notice of appeal. We
possess jurisdiction pursuant to 28 U.S.C. § 1291.

                                  II.

                                  A.

   Before turning to the merits of Ms. Bethea’s appeal, we must first
address and determine the applicable standards of review for the
issues raised here. Generally, decisions made by administrators of
ERISA plans are subject to de novo review by the courts. Firestone
Tire & Rubber Co. v. Burch, 489 U.S. 101, 115 (1989); see also
Bedrick v. Travelers Ins. Co., 93 F.3d 149, 152 (4th Cir. 1996).
When, however, an ERISA plan provides the plan administrator with
discretionary authority to interpret the terms of the plan and to make
coverage determinations, the administrator’s decisions are reviewed
by the courts for abuse of discretion only. Firestone, 489 U.S. at 115;
Bedrick, 93 F.3d at 152. That standard is further modified if the plan
administrator operates under a conflict of interest, for in such cases
we have recognized the propriety of reviewing courts "lessen[ing] the
deference normally given under [the abuse of discretion] standard of
review . . . to the extent necessary to counteract any influence unduly
arising from the conflict." Feder v. Paul Revere Life Ins. Co., 228
F.3d 518, 522 (4th Cir. 2000).

   These standards of review apply to review by a district court of a
plan administrator’s coverage determinations in an ERISA case, and
they are also applicable on appellate review. That is, we review de
novo a court’s award of summary judgment in an ERISA case, apply-
                      BETHEA v. BLACK & DECKER                         7
ing the same standards of review the district court utilized in reaching
its determination. Ellis v. Metro. Life Ins. Co., 126 F.3d 228, 232 (4th
Cir. 1997).

                                   B.

   The Plan provides Black & Decker, as Plan Administrator, with
"the sole and absolute discretion" to "[i]nterpret the [P]lan" and to
"decide all questions concerning the [P]lan." Accordingly, we may
not disturb a coverage determination made by Black & Decker in its
capacity as Plan Administrator, so long as its decision is reasonable.
Feder, 228 F.3d at 522; Booth v. Wal-Mart Stores, Inc. Assocs.
Health & Welfare Plan, 201 F.3d 335, 342 (4th Cir. 2000).

   In this case, both parties acknowledge that Black & Decker per-
formed its duties as Plan Administrator under a conflict of interest;
that is, Black & Decker administered the Plan and at the same time
funded it. As such, while the abuse of discretion standard remains
applicable to Black & Decker’s coverage determinations, we must
reduce the level of deference to be accorded its decisions "to the
degree necessary to neutralize any untoward influence resulting from
the conflict." Bailey v. Blue Cross & Blue Shield of VA, 67 F.3d 53,
56 (4th Cir. 1995); see also Ellis, 126 F.3d at 233.

                                  III.

   On appeal, Ms. Bethea maintains that the district court erred by
awarding summary judgment to Black & Decker. She makes two con-
tentions of error in this regard: first, she asserts that Black & Decker,
as Plan Administrator, abused its discretion by concluding that her
medical condition failed to satisfy the Plan’s definition of disability;
and second, she maintains that an abuse of discretion occurred when
she was not offered what the Plan termed Rehabilitation Employment.
We examine each of these contentions in turn.

                                   A.

   First, Ms. Bethea contends that Black & Decker, as Plan Adminis-
trator, abused its discretion in terminating her LTD Benefits. Specifi-
8                      BETHEA v. BLACK & DECKER
cally, she alleges that the Plan Administrator acted unreasonably by
determining that she was not disabled under the terms of the Plan. In
support of her position, Ms. Bethea submitted evidence to the district
court which was not contained in the administrative record.6 We,
however, cannot take cognizance of this additional evidence because,
under the abuse of discretion standard, we assess the reasonableness
of a plan’s administrator’s decision according to the evidence avail-
able when the decision was made. Sheppard & Enoch Pratt Hosp.,
Inc. v. Travelers Ins. Co., 32 F.3d 120, 125 (4th Cir. 1994).

   In this case, the administrative record contains the following: (1)
six attending physicians’ statements of functional capacity dating
from February 1993 to November 1995, all of which conclude that
Ms. Bethea is totally disabled from any occupation; (2) a letter and
accompanying report dated January 4, 1993, from Ms. Bethea’s phys-
ical therapist stating that "Ms. Bethea would not be able to return to
her previous position at Black and Decker;" (3) the Pantelakos Medi-
cal Opinion; (4) the Ciliberto Medical Opinion; (5) the Vocational
Assessment; and (6) the Pantelakos Letter. In light of this evidence,
Ms. Bethea’s position on appeal is essentially that the Plan Adminis-
trator acted unreasonably by relying on the Ciliberto Medical Opinion
and the Vocational Assessment, instead of crediting the opinions of
her treating physicians in support of her position, especially that of
Dr. Pantelakos.

   In support of this contention, Ms. Bethea first suggests that the
Ciliberto Medical Opinion is flawed because it cites no specific jobs
that she was capable of performing. This point lacks merit, however,
because we have previously found no flaw in a plan administrator’s
reliance on medical reports of similar specificity. See Elliott v. Sara
Lee Corp., 190 F.3d 601, 608 (4th Cir. 1999) (affirming plan adminis-
trator’s denial of disability benefits based on medical reports conclud-
ing that recipient could "perform some type of sedentary work").
    6
   For example, Ms. Bethea seeks to use a Social Security Administra-
tion determination letter on disability benefits as evidence that she is dis-
abled under the Plan. This letter, however, was not part of the
administrative record presented to the Plan Administrator.
                      BETHEA v. BLACK & DECKER                          9
   Next, she asserts that the Plan Administrator abused its discretion
in determining that she was not disabled under the terms of the Plan,
especially when the Pantelakos Medical Opinion and the Pantelakos
Letter indicated otherwise. It is well-established, however, that "it is
not an abuse of discretion for a plan fiduciary to deny . . . benefits
where conflicting medical reports were presented." Id. at 606. In fact,
we have recognized that it is the Plan Administrator’s responsibility
to resolve conflicting medical assessments. Booth, 201 F.3d at 345.
In this case, Black & Decker resolved the conflicting medical assess-
ments in the administrative record. In so doing, it decided to rely on
the Ciliberto Medical Opinion and the Vocational Assessment, which,
although adverse to Ms. Bethea, were more detailed than the Pan-
telakos Medical Opinion and the Pantelakos Letter, and they were
prepared by independent professionals.

   Finally, Ms. Bethea suggests that the Plan Administrator abused its
discretion in denying her LTD Benefits because she had been disabled
under the terms of the Plan for more than thirty months. In essence,
she contends that once Black & Decker determined that she was dis-
abled under the Plan, it was estopped from altering its decision. It is
well-established, however, that no vested right to benefits accrues
under an employee welfare benefit plan absent a clearly stated obliga-
tion to this effect in the plan’s policies. Gable v. Sweetheart Cup Co.,
Inc., 35 F.3d 851, 855 (4th Cir. 1994). The terms of the Plan under
which Ms. Bethea received LTD Benefits do not create any vested
benefit right. In fact, the opposite is true. The Plan explicitly requires
the annual submission of evidence to the Plan Administrator to sub-
stantiate the continued existence of a disability, and it provides for the
cessation of LTD Benefits whenever such evidence fails to do so.
Accordingly, Ms. Bethea’s contention on this point is without merit.

                                   B.

   Ms. Bethea also maintains that the Plan Administrator abused its
discretion when she was not offered Rehabilitation Employment
under the Plan. Ms. Bethea, however, failed to raise this contention
in her appeal to the Appeals Committee. Accordingly, we need not
consider this issue because "permitting a district court to examine evi-
dence outside the administrative record would open the door to the
anomalous conclusion that a plan administrator abused its discretion
10                    BETHEA v. BLACK & DECKER
by failing to consider evidence not before it." Taft v. Equitable Life
Assurance Soc., 9 F.3d 1469, 1471 (9th Cir. 1993).7

                                   IV.

  For the foregoing reasons, we affirm the decision of the district
court. Bethea v. Black & Decker (U.S.) Inc., Judgment, 1:97CV1036
(M.D.N.C. June 29, 2001).

                                                             AFFIRMED
  7
    Were we to consider the merits of Ms. Bethea’s assertion regarding
Rehabilitation Employment, we nevertheless would view it as lacking
merit. The Plan provides that "Rehabilitation Employment shall [cease]
at the end of twenty-four months, or when the . . . Disability ceases." In
this case, Ms. Bethea concedes that she received disability benefits under
the Plan for more than twenty-four months. As such, by the terms of the
Plan, Black & Decker was not required to offer her Rehabilitation
Employment.